

117 HR 2114 IH: Essential Caregivers Act of 2021
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2114IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Ms. Tenney introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles XVIII and XIX of the Social Security Act to require skilled nursing facilities, nursing facilities, and intermediate care facilities for the intellectually disabled to permit certain essential caregiver visitors during a public health emergency under the Medicare and Medicaid programs. 
1.Short titleThis Act may be cited as the Essential Caregivers Act of 2021. 2.Requiring certain facilities to permit essential caregiver visitors during a public health emergency (a)Skilled nursing facilities; nursing facilitiesSection 1819(c) and 1919(c) of the Social Security Act (42 U.S.C. 1395i–3(c), 1396r(c)) are each amended— 
(1)in paragraph (3)— (A)in subparagraph (D), by striking and at the end; 
(B)in subparagraph (E), by striking the period and inserting ; and; and (C)by adding at the end the following new subparagraph: 
 
(F)establish and maintain, during the period beginning on the date of the enactment of this subparagraph and ending on the last day of the emergency period described in section 1135(g)(1)(B), the essential caregiver visitor program described in paragraph (7).; and (2)by adding at the end the following new paragraph: 
 
(7)Essential caregiver visitor program 
(A)In generalFor purposes subparagraph (F) of paragraph (3), the essential caregiver visitor program described in this paragraph is a program established by a facility described in such paragraph under which such facility— (i)allows each resident of such facility to elect not more than 2 essential caregivers (as defined in subparagraph (C)) to visit such resident at such facility;  
(ii)permits each such caregiver so elected by such resident to provide care to such resident at such facility for up to 8 hours every day; and (iii)enforces each agreement described in subparagraph (C)(iv) with respect to an essential caregiver. 
(B)Presumption of electionFor purposes of subparagraph (A), in the case of a resident who is unable, by reason of physical or mental disability, to make an election described in such subparagraph, 2 of the following individuals who are essential caregivers (as defined in subparagraph (C)), as selected by the legal guardian of such resident, shall be deemed to have been so elected by such resident: (i)A relative of such resident. 
(ii)The power of attorney of such resident. (iii)The health care proxy of such resident. 
(C)Essential caregiver definedFor purposes of this paragraph, the term essential caregiver means, with respect to a resident of a facility described in subparagraph (A), an individual who— (i)furnished care to such resident prior to the first day of the emergency period described in section 1135(g)(1)(B); 
(ii)will provide activities of daily living (as determined appropriate by the facility) or emotional support to such resident, in accordance with the care plan of such resident; (iii)the facility approves to furnish such activities or support; 
(iv)agrees to— (I)follow all safety protocols established by such facility (including the use of personal protective equipment and any mandatory COVID–19-related training); 
(II)provide proof of a negative COVID–19 test prior to entry to such facility for the first time, and then weekly thereafter; (III)only visit with such resident in a private room and maintain distance from other residents and staff; and 
(IV)undergo screening for COVID–19 in the same manner as staff of such facility; and (v)provides a signed waiver to such facility agreeing not to hold such facility liable for any transmission of COVID–19 to the individual that may occur at such facility.. 
(b)Intermediate care facilities for the intellectually disabledSection 1905(d) of the Social Security Act (42 U.S.C. 1396d(d)) is amended— (1)in paragraph (2), by striking and at the end; 
(2)in paragraph (3), by striking the period and inserting ; and; and (3)by adding at the end the following new paragraph: 
 
(4)the institution established and maintains, during the period beginning on the date of the enactment of this paragraph and ending on the last day of the emergency period described in section 1135(g)(1)(B), the essential caregiver program described in section 1919(c)(7) in the same manner as if such institution were a nursing facility..  